DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/15/2022 has been entered. Applicant’s Response After Final filed 04/15/2022 has been fully considered, as well as Applicant’s Arguments/Remarks made in the amendment filed 04/15/2022, and found persuasive. Applicant’s amendments to the claims have overcome the objections to claims 1 and 3, the 35 U.S.C. § 112(b), as well as the and the 35 U.S.C. § 103 rejections previously set forth on the Final Office action mailed 01/25/2022 in view of the Advisory Action mailed on 04/12/2022.
Claims status
Claims 1 and 3 remain pending
Claims 1 and 3 are amended
Claim 2 is cancelled
In view of Applicant’s amendment and arguments, the following is an examiner’s statement for the reasons for allowance.

Allowable Subject Matter
Claims 1 and 3 allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record is represented by Buzzell et al. (US Pat. 6,280,670 B1), Hosomi et al. (US PGPub. 2015/0111005 A1) and Kim et al. (US PGPub. 2010/0052216 A1).
	The prior art of record – taken apart or in combination – fails to anticipate and/or render as obvious, neither provides teaching, suggestions or motivations to one of ordinary skill in the art of a system for mass production, volume manufacturing of re-entrant structures comprising third and fourth rollers disposed with a gap between them dimensioned to surround a sheet of the non-curable thermoplastic material; wherein a flexible mold is disposed on the fourth roller and having an array of apertures and a predetermined thickness, wherein 
each aperture of the array of apertures has a diameter of 200 nm to 15 um, a height of 400 nm to 15 um, and a center to center spacing of 400 nm to 45 um; and wherein the sheet of the non-curable thermoplastic material is a disposed on a film roll and is configured to be provided with a flexible sheet of non-curable thermoplastic material to the third and fourth rollers and a first and second rollers in a continuous matter such that the system is capable of3Application No. 16/667,414 2015-002 (UM10038USD)continuous roll-to-roll processing for forming the array of non-curable thermoplastic pillars and the re-entrant structures.
	Buzzell discloses a system and method employing a rotating mold roll to mold preform stems extending from a strip-form base, and subsequently re-forming the distal ends of the stems in shaped cavities in a rotating heading roll to form engageable heads. (“stems,” Col. 1, ll. 59-65), the system comprising a first (post forming roller, 34) and second rollers (backup roller, 36) disposed with a  gap (nip, 32) between them (e.g., see FIG. 1), the gap 32 dimensioned to tightly surround an array of non-curable thermoplastic (Col. 8, ll. 57-62) pillars (stems, 24) protruding from a substrate; relative rotation of the first and second rollers being configured to draw the array and the substrate through the gap (Buzzell’s Col. 3, ll. 43-51), at least one temperature adjusting component capable of being configured to provide a temperature gradient from a surface of the non-curable thermoplastic pillars disposed farthest away from the substrate to a surface of the substrate (“heading roll ,” Buzzell’s Col. 2, ll. 34-36), at least one pressure adjusting component (pressure roll, 16b; Col. 6, ll. 25-28), a driver component configured to drive rotation of the first and second rollers (Buzzell’s Col. 3, ll. 52-56), and a system controller (see Fig. 4, element 54) configured to control the driver component (Buzzell’s Col. 6, ll. 4-16). 	
However, Buzzell’s discloses re-entrant structures (fastening elements, “stems”), which thickness is about 0.015 inches, with a head diameter of about 0.045 inches and row spacings of about 0.006 inches. (Buzzell’s Col. 7, ll. 9-19). 
In contrast, the instant application – directed to fabrication of re-entrant structure, with applications in superomniphobic (including superoliophobic) and biomimetic surfaces, (Instant application at [0005]), requires the system comprising a mold having apertures which have a diameter of 200 nm to 15 um, a height of 400 nm to 15 um, and a center to center spacing of 400 nm to 45 um, that is, in the nanometric scale, while Buzzell’s disclosure is structurally different, since it relates to macro scale re-entrant structures. 
Hence, Buzzell fails to teach or suggest a flexible mold having the features of the size scale of the presently amended claims, in view of MPEP 2114 (III), “Even if the prior art device performs all the functions recited in the claim, the prior art cannot anticipate the claim if there is any structural difference.” Therefore, a modification to the system of Buzzell, in view of such difference in scale of the thermoformed re-entrants structures would not have been obvious to an artisan in the art, and would not have been motivated to combine the elastic or flexible roller of Kim (directed to imprint lithography [0015]), and/or Hosomi’s (directed to thermal nanoimprint apparatus [0001]), roll with an elastic mold 50 [0097], since it is known that the requirements of a system for nanometric processes requires extensively different components and methods of operation.
For the reasons above, the examiner’s founds claims 1 and 3 as allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712